Claim 1 is pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrases “preferably”, “more preferably” and “most preferably”. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d).
Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Miyabe et al. (US 20100257677 A1).
Miyabe et al. (US’ 677 A1) teaches a composition comprising aqueous ammoia (ammonium hydroxide) in the amount of 3% and ammonium hydrogen carbonate (ammonium bicarbonate) in the amount of 2.5% as claimed in claim 1 (see page 10, Table 1, Example 1-5). Miyabe et al. (US’ 677 A1) teaches all the limitations of the instant claim. Hence, Miyabe et al. (US’ 677 A1) anticipates the claim.
Claim 1 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Matsutani et al. (US 9168210 B2).
Matsutani et al. (US’ 210 B2) teaches a hair coloring composition comprising aqueous ammonia (ammonium hydroxide) in the amount of 5%, ammonium hydrogen carbonate (ammonium bicarbonate) in the amount of 1% and monoethanolamine in the amount of 3% as claimed in claim 1 (see col. 18, Table 1, Examples 3-6). Matsutani et al. (US’ 210 B2) teaches all the limitations of the instant claim. Hence, Matsutani et al. (US’ 210 B2) anticipates the claims.  
Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Everaert et al. (US 2018/0193242 A1).
Everaert et al. (US’ 242 A1) teaches a hair coloring composition comprising alkalizing agents that provide a source of ammonium ions include ammonium hydrogen carbonate (ammonium bicarbonate) and ammonium hydroxide and mixtures thereof in the amounts of from about 1% to 3% which within the claimed ranges as claimed in claim 1 (see page 4, paragraph, 0043).
The instant claim differs from the teaching of Everaert et al. (US’ 242 A1) by reciting a hair composition comprising ammonium hydroxide and ammonium bicarbonate (ammonium hydrogen carbonate) each in a separate amount.
 However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Everaert et al. (US’ 242 A1) by optimizing the percentage amounts of each ammonium compound in the coloring composition to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Everaert et al. (US’ 242 A1) that refers to different source of ammonium ions that are suitable to be use with their amounts that within or overlapped with the claimed ranges in the coloring composition, and, thus, the person of the ordinary skill in the art would expect such a coloring composition to have similar results to those claimed, absent unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761